JUSTICE HOLDRIDGE, dissenting: I respectfully dissent. The decision of the Industrial Commission in this matter is void, as the panel that rendered the decision was illegally constituted. The plain language of section 13 of the Act vests the responsibility for appointing members of the Industrial Commission in the Governor (“There is created an Industrial Commission consisting of 7 members to be appointed by the Governor, by and with the consent of the Senate ***.” (Emphasis added.) 820 ILCS 305/13 (West 1992). The Act also plainly provides that when a vacancy occurrs in the Commission, it will be promptly filled by the Governor, for it expressly provides that “[i]n case of a vacancy in the office of a Commissioner during the recess of the Senate, the Governor shall make a temporary appointment until the next meeting of the Senate, when he shall nominate some person to fill such office.” (Emphasis added.) 820 ILCS 305/13 (West 1992). The relevant provisions of the Act quoted above lead directly to two inescapable conclusions: (1) only the Governor, upon the advice of the Senate, can fill a vacancy in the Commission; and (2) once a vacancy in the Commission occurs it should be immediately filled by the Governor, even if only on a temporary basis until such time as the Senate can act on confirmation. The majority posits, however, that this clear mandate upon the Governor to act quickly in filling vacancies on the Commission is somehow modified by the provision that allows the Chairman of the Commission to “make a finding that a member is or will be unavailable to fulfill the responsibilities of his or her office, [and to] *** designate certified arbitrator to serve as acting Commissioner.” (Emphasis added.) 820 ILCS 305/13 (West 1992). I disagree. The provision that allows the chairman to appoint an arbitrator where a member is unavailable presupposes that the person being temporarily replaced is still a member of the Commission. Here, Commissioner Hallock ceased being a member of the Commission on June 17, 1996, when he was appointed chairman by the Governor, and Commissioner Jones ceased being a member of the Commission on October 21, 1996, the effective date of his resignation. Thus, Governor James Edgar was mandated to fill those positions immediately, even if by means of a temporary “recess appointment.” The Act’s provision of a means by which an incapacitated Commission member could be temporarily replaced did not provide a means by which Governor Edgar could abdicate his responsibility. I cannot agree with the majority’s conclusion that the statutory limitations on the length of the term the certified arbitrator serves as acting commissioner, or the use of the indefinite article in describing the arbitrator serving in that capacity, negated the legal responsibility of Governor Edgar to act promptly in filling a vacancy on the Commission. It inescapably appears that Governor James Edgar refused to exercise his legal responsibility to promptly appoint commissioners in order to circumvent the requirements of the Act with regard to the representation of labor and management classes and political affiliation. In view of the clear statutory language regarding prompt appointment of members of the Commission, I would find that the Commission that ruled on claimant’s petition was illegally constituted. This deliberate violation of the Act should not be allowed to go unchecked. JUSTICE EAEICK joins this dissent.